Title: To Thomas Jefferson from John Adams, 12 October 1824
From: Adams, John,Fitzwhylsonn, William H.
To: Jefferson, Thomas


Sir
City of Richmond
12th Octobr 1824
By a resolution of the Citizens of Richmond we are authorised to make arrangements for the reception of General La Fayette “in such manner, as may best comport with his convenience and testify the veneration of the Citizens for his character, their sense of his services and their affection for his person.”It will certainly be highly gartifying as well to the General as to our fellow Citizens that you should be pleased to honor us with your company on that interesting occasion.We have delayed to offer this invitation untill we should be correctly informed of the time of Genl La Fayettes arrival in our City and altho he has not positively assured us on which day we may expect him, yet we beleive that he will be with us about the 26th of the present month.Every effort on our part shall be used to secure for you comfortable accommodations.With great respect and high consideration We areSir Your Obt Servts.John Adams MayorWm H. Fitzwhylsonn—RecorderTho: BrockenbroughSenr Alderman